U. S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 31, 2014 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 000-55022 Book It Local, Inc. (Name of small business issuer in its charter) Nevada 46-0780380 (State or other Employer jurisdiction of Identification incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Number) Miguel Santiago Bustos Vergara 244, 5thAvenue, Suite A-154 NewYork, N.Y. 10001 USA Phone1-646-513-2776 (Address and telephone number of registrant's principal executive officesand principal place of business) Miguel Santiago Bustos Vergara 244, 5thAvenue, Suite A-154 NewYork, N.Y. 10001 USA Phone1-646-513-2776 (Name, address, and telephone number of agent for service) Please send a copy of all correspondence to: Jillian Ivey Sidoti, Esq PHONE 323-799-1342 jillian@jilliansidoti.com Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,”“accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Non-accelerated filer o Accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes x No o At August 7, 2014, there were 31,597,572 shares outstanding of the registrant’s common stock. BOOK IT LOCAL, INC. INDEX TO FORM 10-Q FOR THE QUARTER ENDED May 31, 2014 Page Number PART I. FINANCIAL INFORMATION Item 1. Financial Statements F-1 Balance Sheets as of August 31, 2013 and May 31, 2014 F-1 Statements of Operations for the three and nine months ended May 31, 2014 and 2013 and for the period from Inception to May 31, 2014 F-2 Statements of Cash Flows for the nine months ended May 31, 2014 and 2013 and for the period from Inception to May 31, 2014 F-3 Notes to Financial Statements F-4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3.
